MEMORANDUM ***
Ronald Casson was sentenced to 22 months’ imprisonment for violating the concurrent terms of his supervised release. He argues on appeal that 18 U.S.C. *475§ 3624(e) prohibits the district court from imposing consecutive sentences of imprisonment for his violation of the concurrent terms of his supervised release.1 We affirm Casson’s sentence.
In United States v. Jackson, 176 F.3d 1175 (9th Cir.1999), we considered the application of § 3624(e) to a court’s consideration of a supervised release violation. We concluded that “the District Court retains discretion to impose either concurrent or consecutive sentences, after revocation of a defendant’s supervised release.” Id. at 1177. As a three-judge panel, we are bound by Jackson unless an intervening decision by the Supreme Court has “undercut the theory or reasoning underlying [Jackson ] in such a way that the cases are clearly irreconcilable.” Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.2003) (en banc).
Casson’s assertion that the Supreme Court’s opinion in Johnson v. United States, 529 U.S. 694, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000), undermines Jackson is not persuasive. Johnson did not consider or cite § 3624(e), or otherwise consider concurrent terms of supervised release, because Johnson was serving a single term of supervised release. We do not read Johnson as undermining our opinion in Jackson that a district court has the discretion to impose either concurrent or consecutive sentences after revocation of a defendant’s supervised release, and accordingly, Casson’s sentence is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Because the parties are familiar with the facts and procedural history, we do not restate them here except as necessary to explain our disposition.